ORDER
This matter came before the Supreme Court on an order issued to the plaintiff directing him to appear and show cause why his appeal should not be summarily denied and dismissed. In this case the plaintiff has appealed from a judgment for the defendant after a jury trial in Superior Court.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown.
The court is of the opinion that although the trial justice declined to give the instruction as requested by plaintiff, regarding remedial measures taken by the defendant following the incident, the general instruction read as a whole and closing arguments of defendant’s counsel to the jury concerning the evidence of remedial measures taken by defendant placed the issue squarely before the jury without any prejudice to the plaintiffs interests.
For these reasons, the plaintiffs appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.
WEISBERGER, J., did not participate.